 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ALI RAZAQI,                                             CASE NUMBER: 1:20-cv-1705-GSA
 7
                         Plaintiff,
 8                                                            ORDER TO SHOW CAUSE WHY
             v.                                               THIS CASE SHOULD NOT BE
 9                                                            DISMISSED FOR FAILURE TO
      ANDREW SAUL, Commissioner of Social                     PROSECUTE
10    Security,

11
                         Defendant.
12

13
            Pursuant to the scheduling order (Doc. 5), within 20 days thereof Plaintiff was directed to
14
     serve on the defendant the summons, complaint, the notice and form of consent to proceed before
15
     a magistrate judge (Doc. 5-2), a copy of the scheduling order (Doc. 5), and to file return of service
16
     with this Court. Plaintiff was also directed to complete and file the consent/decline form (Doc. 5-
17
     2) by March 8, 2021.
18
            On April 12, 2021, the Court entered an order advising Plaintiff that the above deadlines
19
     were in effect notwithstanding the entry of the stay, and instructed Plaintiff to file and serve the
20
     above documents within 20 days. Doc. 7. Plaintiff did not do so.
21
            Pursuant to Local Rule 110, “failure of counsel or of a party to comply … with any order
22
     of the Court may be grounds for imposition by the Court of any and all sanctions … within the
23
     inherent power of the Court.” This Court has the inherent power to manage its docket. Thompson
24
     v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a
25
     party’s failure to prosecute an action, failure to obey a court order, or failure to comply with local
26
     rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
27
     with local rule); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of
28
                                                        1
 1   prosecution and failure to comply with local rules).

 2          Accordingly, by May 27, 2021 Plaintiff is DIRECTED to file a written response as to why

 3   this case should not be dismissed for failure to prosecute. Alternatively, Plaintiff may file and serve

 4   the above referenced documents by May 27, 2021.

 5          If no response is filed by May 27, 2021 the Court will enter findings and recommendations

 6   to dismiss this action for failure to prosecute.

 7

 8   IT IS SO ORDERED.
 9
        Dated:     May 12, 2021                              /s/ Gary S. Austin
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
